DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 04/27/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-20 were previously pending. Claims 1, 8, and 15 have been amended.  Claims 4, 11, and 17 are canceled. Claims 21-23 are added. Claims 1-3, 5-10, 12-16, 18-23 are currently pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of traffic flow maintenance.  For example, Sarva (US 2020/0204492), describes reception of tunneling packets at a computing device, determining whether flow table entries matching the tunnel packet exists, and applying flow actions specified in a policy to the packet when a match exists, and installing a flow table entry in the flow table when there is no match. Chiou (US 2020/0371828) further discloses offloading creation of flow entries when a match is not found in a flow table by sending the network packet to a separate SoC to generate a new flow table entry.  Furthermore, concepts of a user plane function for receiving data packets of a QoS flow is also well known in the art, see Dao (US 2019/0132251). While the concepts of using a flow table to determine whether to forward a packet using existing flow policy control or to create new flow entries for a received packet is known, the prior art does not teach receiving traffic associated with a UPF of a core network, forwarding the traffic to the UPF to establish a traffic flow when the traffic is not associated with an existing flow, and bypassing the UPF and applying policies associated with the traffic and forwarding the processed traffic when the received traffic is associated with an existing flow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477